Citation Nr: 0512648	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  00-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1977 to April 1978.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D. C.  Jurisdiction over the claims folder was 
subsequently transferred to the Baltimore, Maryland RO.

When first before the Board in April 2001, the application to 
reopen the claim of entitlement to service connection for a 
bipolar disorder was granted, and the reopened claim remanded 
for further development. The case was again remanded in 
November 2003 for further procedural development. 
Unfortunately, detailed review of the record on the merits 
reveals that additional development is necessary prior to 
Board decision being entered in this matter.


REMAND

Review of the service medical records shows that on induction 
examination, no psychiatric abnormalities were noted. In 
February 1978, the veteran made a suicidal gesture and was 
diagnosed with "adjustment reaction of adult life of 
sufficient severity to be considered 'C&B' disorder." 
Prognosis was noted as poor and he was recommended for 
separation. No psychiatric abnormalities were noted on his 
separation examination. 

The veteran claimed service connection for bipolar disorder 
in 1996. In a September 1999 VA examination, the examiner 
noted that the veteran's ability to deal with stress was 
limited and marginal such that service presented situations 
which he could not handle, causing worsening of his mental 
condition until stress or the situation was removed. It was 
indicated that the veteran was experiencing problems prior to 
service.  He reportedly had taken an overdose due to a 
conflict with his brother and reportedly acted in a suicidal 
fashion in service when confronted with advanced flight line 
training.  It was unclear from the examination report whether 
there was a permanent worsening of his disorder as a result 
of in-service stress.  It was also unclear whether the 
"problems prior to service" represented a bipolar disorder 
or other pathology.

Accordingly, the matter was remanded for further development, 
to include a clarifying examination.  This examination was 
conducted in 2002, but, as noted in detail below, upon 
careful review, in view of current legal criteria, it is not 
sufficiently clear to allow a decision on the merits.

On December 2002 VA examination, the examiner reviewed the 
claims folder and took a detailed history from the appellant.  
The examiner opined that the veteran's current mental 
disorder was "not at least as likely as not related to his 
military service." However, the examiner also noted that the 
veteran had a non-service-connected bipolar disorder which 
was showing since he was a teenager, and that he may have 
"temporarily" aggravated this bipolar condition in service. 
The examiner did not provide any rationale or basis for the 
opinion that the current bipolar condition is unrelated to 
the bipolar condition identified as existing prior to service 
that may have been aggravated in service. In order to 
adjudicate this matter, additional clarification is deemed 
needed. 

The Board notes that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, except where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such. 38 
U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2004).

During the pendency of this appeal, in July 2003, the VA 
General Counsel issued a precedent opinion, which held that 
to rebut the presumption of sound condition under Section 
1111 of the statute, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service. VAOPGCPREC 3-03 (July 16, 2003). The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. Id. In its 
decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. § 7104(c).  This 
matter requires additional medical information and initial RO 
review.  See Stegall v. Brown, 11 Vet. App. 268 (1998).

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The claims folder should be returned 
to the psychiatrist who provided the 
December 2002 VA opinion, if possible.  
If that psychiatrist is unavailable, the 
matter should be forwarded to a Board of 
2 psychiatrists to provide supporting 
rationale for all opinions expressed as 
detailed below. 

2.  Specifically, following review of the 
claims folder, the psychiatrist(s) should 
answer the following questions with 
respect to the current bipolar disorder. 

Is at least as likely as not that 
the a mental disorder was present in 
service?, if so, identify the 
disorder, and specify whether the 
disorder clearly and unmistakably 
existed prior to the veteran's 
entrance onto active duty? 

The examiner(s) is/are asked to 
specifically comment on the February 
1978 service medical record showing 
a diagnosis of adjustment reaction 
to adult life with a "C & B" 
disorder, and to specify whether 
this diagnosis is a manifestation or 
exacerbation of a pre-existing 
mental (bipolar) disorder.

With respect to any mental disorder 
which the examiner(s) believe(s) 
existed prior to the veteran's 
entrance into active duty, identify 
the disorder(s) and specify whether 
the disorder(s) clearly and 
unmistakably underwent no chronic 
increase in severity during or as a 
result of service?  (If there is a 
temporary increase during service, 
which returns to the pre-
exacerbation state, that should be 
set out.)

With respect to any current mental 
disorder which the examiner(s) 
believe(s) was not present during 
military service, is it at least as 
likely as not that the current 
disorder is etiologically related to 
an incident of the veteran's 
military service?

If an examination is deemed 
necessary prior to entry of an 
opinion, such examination should be 
accomplished.

If a determination cannot be made 
without resort to speculation, that 
should be explained in the 
examination report.

3.  The RO should also undertake any 
other development it determines to be 
indicated.  The RO should then 
readjudicate the issue on appeal based on 
a de novo review of all pertinent 
evidence.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative and 
afford them the requisite opportunity for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




